UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7158



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON,

                                            Defendant - Appellant.



                            No. 05-7643



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PATRICE BEHANZIN WILSON,

                                           Defendant -   Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Wilmington. W. Earl Britt, Senior
District Judge. (CR-96-34)


Submitted: April 27, 2006                       Decided: May 3, 2006
Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


No. 05-7158 Affirmed, No. 05-7643 dismissed by unpublished per
curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            In Appeal No. 05-7158, Patrice Behanzin Wilson appeals

the district court’s margin order denying his motion to modify his

sentence under 18 U.S.C. § 3582(c)(1)(B) (2000).             In his motion,

Wilson argued that his sentence exceeds the maximum sentence

permissible based upon a conviction for an unspecified quantity of

drugs and that he is entitled to relief under United States v.

Booker, 543 U.S. 220 (2005).        Wilson’s claims are not cognizable

under § 3582(c)(1)(B).      Wilson’s motion essentially constitutes a

collateral attack on his original sentence, for which he would need

to submit an application to file a second or successive 28 U.S.C.

§ 2255 motion.     Accordingly, we affirm the court’s order denying

relief.

            In   Appeal   No.   05-7643,   Wilson   seeks    to   appeal     the

district court’s margin order denying his Fed. R. Civ. P. 60(b)(3)

motion    relieving   the   Government     from   final     judgment   and    a

subsequent margin order denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000);    Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).                A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).        A prisoner

satisfies this standard by demonstrating that reasonable jurists


                                   - 3 -
would   find    both   that   the   district    court’s   assessment     of    his

constitutional      claims    is    debatable     or   wrong   and     that    any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Wilson has not made the requisite

showing.

             Although the district court did not state its reasons for

the denial of the Rule 60(b) motion, we find that the motion is

best construed as a successive § 2255 motion, and was therefore

properly denied. See United States v. Winestock, 340 F.3d 200, 206

(4th Cir. 2003) (noting that a district           court has no discretion to

rule on a Rule 60(b) motion that is functionally equivalent to a

successive application).           We deny a certificate of appealability

and dismiss the appeal.       Additionally, we construe Wilson’s notice

of appeal and informal brief on appeal as an application to file a

second or successive motion under 28 U.S.C. § 2255.                  Id. at 208.

In order to obtain authorization to file a successive § 2255

motion, a prisoner must assert claims based on either: (1) a new

rule    of     constitutional       law,   previously     unavailable,        made

retroactive by the Supreme Court to cases on collateral review; or

(2) newly discovered evidence that would be sufficient to establish

by clear and convincing evidence that no reasonable factfinder


                                      - 4 -
would have found the petitioner guilty of the offense.   28 U.S.C.

§§ 2244(b)(2), 2255 (2000).   Wilson’s claims do not satisfy either

of these conditions.   We therefore deny authorization to file a

successive § 2255 motion.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                             No. 05-7158: AFFIRMED
                                            No. 05-7643: DISMISSED




                               - 5 -